DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Response to Amendment
Claim 2 has been cancelled; and claims 1 and 3-20 are currently pending. 

                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over CICH et al. (US 2015/0155439 A1, hereinafter “CICH”) in view of Craven et al. (WO2017223255 A1, hereinafter “Craven”), and SUGIZAKI (US 2016/0218095 A1, hereinafter “SUGIZAKI”).

In regards to claim 1, CICH discloses (See Fig. 41 annotated and attached below) a flip-chip package comprising: 
a lead frame (400); a flip-chip LED (100) defining a die footprint and having RDL contacts (200), 
(200) being configured to facilitate flip-chip mounting of said LED (100) on said lead frame (400); and at least one bonding layer (300) disposed between said RDL contacts (200) and said lead frame package (400).

CICH fails to explicitly teach that each of said RDL contacts having a footprint greater than 20% of said die footprint. 

Craven while disclosing a light emitting diode package teaches (Fig. 16) that each of said RDL contacts having a footprint greater than 20% of said die footprint (See, for example, Par [0081]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify CICH by Craven because this would help ensure that the thermal expansion differences in the package can be minimized to facilitate a more robust bond between the LED chip and the pads on the submount. 

	CICH fails to explicitly teach that said RDL contacts comprise an RDL p contact and an RDL n contact, said n contact having an RDL n contact footprint and said RDL p contact having an RDL p contact footprint, said RDL n contact footprint being at least 50% of said RDL p contact footprint. 

	SUGIZAKI while disclosing an electronic device teaches (See, for example, Fig. 14A/14B) said RDL contacts comprise an RDL p contact (21) and an RDL n contact (22), said n (See, for example, Fig. 14A, 22 in the planar layout view) and said RDL p contact having an RDL p contact footprint (See, for example, Fig. 14A, 21 in the planar layout view), said RDL n contact footprint being at least 50% of said RDL p contact footprint (see that both footprints are symmetrical and substantially equal footprints). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify CICH by SUGIZAKI because this would help provide electronic device with excellent electrostatic tolerance, electrical property, mechanical characteristics, light extraction efficiency, and reduced size, suppressed generation of crack, color variation, leakage of light, and fluctuation of current-voltage characteristics. 
 
In regards to claim 10, CICH discloses (See Fig. 41 annotated and attached below) a flip-chip package comprising: 
a lead frame (400); 
a flip-chip LED (100) defining a die footprint and having RDL contacts (200), said RDL contacts (200) being configured to facilitate flip-chip mounting of said LED (100) on said lead frame (400); each of said RDL contacts having a footprint greater than 20% of said die footprint; and 
at least one bonding layer (300) disposed between said RDL contacts (200) and said lead frame package (400).



Craven while disclosing a light emitting diode package teaches (Fig. 16) that each of said RDL contacts having a footprint greater than 20% of said die footprint (See, for example, Par [0081]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify CICH by Craven because this would help ensure that the thermal expansion differences in the package can be minimized to facilitate a more robust bond between the LED chip and the pads on the submount. 

CICH fails to explicitly teach that at least one bonding layer disposed between said RDL contacts and said lead frame package; and said at least one bonding layer comprises a non-compliant die attach material. 
SUGIZAKI while disclosing an electronic device teaches (See, for example, Fig. 14A/14B) at least one bonding layer (23/24) disposed between said RDL contacts and said lead frame package (See, for example, Par [0074]); and said at least one bonding layer (23/24)comprises a non-compliant die attach material. 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify CICH by SUGIZAKI because this would help provide electronic device with excellent electrostatic tolerance, electrical property, mechanical 

In regards to claim 19, CICH discloses (See Fig. 41 annotated and attached below) a flip-chip package comprising: 
a lead frame (400); 
a flip-chip LED (100) defining a die footprint and having RDL contacts (200), said RDL contacts (200) being configured to facilitate flip-chip mounting of said LED (100) on said lead frame (400); and 
at least one bonding layer (300) disposed between said RDL contacts (200) and said lead frame package (400).

CICH fails to explicitly teach that each of said RDL contacts having a footprint greater than 20% of said die footprint. 

Craven while disclosing a light emitting diode package teaches (Fig. 16) that each of said RDL contacts having a footprint greater than 20% of said die footprint (See, for example, Par [0081]). 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify CICH by Craven because this would help ensure that the thermal expansion differences in the package can be minimized to facilitate a more robust bond between the LED chip and the pads on the submount. 


CICH fails to explicitly teach that at least one bonding layer disposed between said RDL contacts and said lead frame package; said at least one bonding layer comprises a non-compliant die attach material; and wherein said metallic pillars define an aspect ratio of their maximum width divided by their height, said aspect ratio being in the range of ½ to 2. 

SUGIZAKI while disclosing an electronic device teaches (See, for example, Fig. 14A/14B) at least one bonding layer (23/24) disposed between said RDL contacts and said lead frame package (See, for example, Par [0074]); and said at least one bonding layer (23/24)comprises a non-compliant die attach material; and wherein said metallic pillars (23/24) define an aspect ratio of their maximum width divided by their height, said aspect ratio being in the range of ½ to 2 (See, for example, Par [0058]). 
 

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify CICH by SUGIZAKI because this would help provide electronic device with excellent electrostatic tolerance, electrical property, mechanical characteristics, light extraction efficiency, and reduced size, suppressed generation of crack, color variation, leakage of light, and fluctuation of current-voltage characteristics. 

In regards to claims 3 and 4, CICH as modified above discloses that the ratio of said RDL n contact footprint (See, for example, Fig. 14A, 22 in the planar layout view, SUGIZAKI) to (See, for example, Fig. 14A, 21 in the planar layout view, SUGIZAKI) is 0.5:1 to 2:1 (substantially equal in footprint); and the sum of said RDL n contact footprint and said RDL p contact footprint is no less than 70% of the die footprint (See, for example, Pars [0042], [0043], and [0054], SUGIZAKI). 

In regards to claim 17, CICH as modified above discloses (see, for example, Fig. 71) said lead frame comprises anode (6808) and cathode members (6808) and metallic pillars (First metal containing …. and Second metal containing ..) extending upward from said anode and cathode members (6800), said metallic pillars being configured for electrical connection to said RDL contacts.


In regards to claims 5-7, CICH as modified above discloses all limitations of claim 1 but silent about each RDL contact footprint is at least 25% of the die footprint; each RDL contact footprint is at least 10,000 pm2; and each RDL contact footprint is between 25,000 µm2 and 100,000 µm2.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   

In regards to claims 8, 9, 14, 15 and 16, CICH as modified above discloses all limitation of claim 1 except that the lead frame has anode and cathode members separated by less than 100 µm; said at least one bonding layer has a thickness no greater than 10µm; said die footprint is no greater than 250,000 µm2, said flip-chip LED has a lateral dimension less than 500µm; and said flip-chip LED has a thickness of at least 10% of its lateral dimension.

	Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   


	It is known in the art to have a higher bulk shear strength and yield strength for the die attach material to prevent it from detaching from the lead frame or external substrate due to the application of external force. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the specific ranges for the bulk shear strength and yield strength of the die attach material because it is known in the art to have a higher bulk shear strength and yield strength for the die attach material to prevent it from detaching from the lead frame or external substrate due to the application of external force. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
 
In regards to claim 13, CICH as modified above discloses all limitations of claim 10 except that the non-compliant die attach material comprises a gold/tin alloy. 
	It is well known in the art to use gold/tin alloy for pillars for the purpose having good wettability with solder and conductivity. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a gold/tin alloy for the non-complaint material because it is well known in the art to use gold/tin alloy for pillars for the purpose having good wettability with solder and conductivity. 


	
 
In regards to claim 18, CICH as modified above discloses all limitations of claim 17 but fails to teach that said metallic pillars extend 20 to 200 µm upward from said anode and cathode members.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   

In regards to claim 20, CICH as modified above discloses a reflective material (See, for example, Par [0062], SUGIZAKI) covers said anode and cathode members and surrounds said metallic pillars (23/24, See for example, Fig. 19B, SUGIZAKI). 


    PNG
    media_image1.png
    358
    679
    media_image1.png
    Greyscale


                                                   Response to Arguments
Applicant's arguments filed on 06/14/2021 have been fully considered but they are not persuasive. 
Applicant makes the following argument: 
	1. “The examiner’s reasoning, however, does not make sense because the n contact of the chip of CICH is NOT bonded to the submount” (See, Remarks on page 7). 
	This is not persuasive because it is clear that the n-contact of Craven (1602) is not bonded either but the RDL contact (1604) bonded to the submount. In addition to this, the disclosure of CICH does not criticize, discredit, or otherwise discourage the solution claimed by the Craven reference and so there is no teaching away. See, In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
	Therefore, the prima-facie case of obviousness is deemed to be proper. 

                                              Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


                                              Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893